MADDOX, Justice
(concurring specially).
I concur to quash the writ solely on the ground that there was conflicting testimony at the suppression hearing as to whether Boldin was driving in a reckless manner just prior to his detention and arrest, and the credibility of the witnesses was for the trial judge. Based on these facts, I assume that the trial judge suppressed the evidence because he did not believe there was legal cause shown by the state to authorize the officers to stop and detain the defendant. The trial judge stated no reasons for suppressing the evidence, but if he suppressed the evidence because the arrest of the defendant was for violating a municipal ordinance that was later declared to be unconstitutional, I believe the “good faith” exception in search and seizure cases would apply. Cf. Michigan v. Defillippo, 443 U.S. 31, 99 S.Ct. 2627, 61 L.Ed.2d 343 (1979).